UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6550



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE EDWARDS,

                                             Defendant - Appellant.




                            No. 97-6578



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,
          versus

MELVIN CURTIS COX,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. Joseph F. Anderson, Jr., District
Judge. (CR-88-181, CA-96-3105-7-17, CA-96-2934-7-17)


Submitted:   August 14, 1997              Decided:   August 25, 1997
Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Edwards, Melvin Curtis Cox, Appellants Pro Se. Alfred William
Walker Bethea, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants seek to appeal the district court's orders denying
their motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opin-

ions and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of
the district court. United States v. Edwards, Nos. CR-88-181; CA-
96-3105-7-17 (D.S.C. Mar. 26, 1997); United States v. Cox, Nos. CR-

88-181; CA-96-2934-7-17 (D.S.C. Mar. 26, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.



                                                         DISMISSED



                                  2